DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/20 has been entered.
 
Allowable Subject Matter
Claims 1-7, 9-11 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, 9-11 and 31, in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“placing the mobile device on the surface upon which the subject is standing so that the mobile device is at a fixed vertical position relative to the surface upon which the subject is standing; “
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claim 12-30 directed to invention non-elected without traverse.  Accordingly, claim 12-30 been cancelled.  See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Uri Greenwald on 02/23/2021.
The application has been amended as follows: 
Replace the claims with the following:

 1. (Currently Amended) A method for capturing an image of a body of a subject, the method comprising: 
receiving a mobile device comprising a top, a bottom, a camera, and an accelerometer or a gyroscope for detecting an angle of the camera relative to [[a]] a surface upon which the subject is standing; 
placing the mobile device on the surface upon which the subject is standing so that the mobile device is at a fixed vertical position relative to the surface upon which the subject is standing; 
identifying an angle of the mobile device relative to [[the]] the surface upon which the subject is standing using the accelerometer or the gyroscope; 


2. (Previously Presented) The method of claim 1, wherein identifying the angle of the mobile device comprises measuring gravitational force readings relative to an axis or set of axes defined for the mobile device. 
3. (Currently Amended) The method of claim 1, comprising displaying 
4. (Currently Amended) The method of claim 3, wherein said 
5. (Currently Amended) The method of claim 1, wherein identifying the angle of the mobile device comprises the step of fixing the bottom of the mobile device at a vertical position of about zero degrees. 
6. (Currently Amended) The method of claim 1, comprising identifying [[the]] a height of the subject. 
7. (Currently Amended) The method of claim 1, comprising: 
identifying the make and model of the mobile device; 
fixing the bottom of the mobile device relative to the surface upon which the subject is standing; and 
identifying [[the]] a height of the camera relative to the [[the]] surface upon which the subject is standing; 


9. (Currently Amended) The method of claim 1, wherein the optimal angle is 
10. (Currently Amended) The method of claim 9, wherein the optimal angle is 
11. (Previously Presented) The method of claim 1, comprising prompting a mobile device user to input numerical data. 
12. (Cancelled)  
13. (Cancelled)
14. (Cancelled) 
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled) 
19. (Cancelled)  
20. (Cancelled)
21. (Cancelled) 
22. (Cancelled) 
23. (Cancelled)
24. (Cancelled) 
25. (Cancelled) 
26. (Cancelled)
27. (Cancelled) 
28. (Cancelled) 
29. (Cancelled) 
30. (Cancelled) 

32. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662